Title: From George Washington to James Keith, 8 May 1793
From: Washington, George
To: Keith, James



Dear Sir,
Philadelphia May 8th 1793.

Enclosed is Colo. Hooes letter to me on the subject of Mr Bennett’s claim on Colvils Estate. I can only again express my wish that you would do in this case what, in your own judgment, is perfectly legal & just; or in points which appear doubtful, that which able Council shall advice you to as proper. I want most exceedingly to close this business. and am perfectly willing that Mr Bennetts claim shd be fully discharged upon the conditions—& principles above mentioned. But I know not to this hour, whether Messrs Wilson & Dunlap mean to Enjoin on one of the Judgments or Discharge it with interest agreeably to the Decree of the Court; altho’ they promised on the first or 2d of April to let me know their decision thereon in ten days or a fortnight from that date. The ground for an inju[n]ction, if that is the result, is on the scrore of Interest during the War; consequently—my allowing interest to Mr Bennett must depend upon the Decree of the high Court of Chancery in this case, (if the matter is carried thither)—for the Estate of Colvill can only do, as it is done by. And, if the Judgment on the Bond is hung there, it will lye with you, as I have declared in a former letter or with your Council to say whether the case will be affected by receiving the principal due on the Bond—or any part thereof whilst the interest the⟨r⟩eon is in litigation. In a word, whether they may not avail themselves of this circumstance as a plea to invalidate the demand of Interest. By all this, I mean no more than to express my wish to act circumspectly; keeping this then always in view, I can not too often repeat the earnestness of my desire to make a final settlement of this Administration. Whatever money you can receive properly—& pay properly to Colo. Hooe on Acct of

Mr Bennetts claim, will be perfectly agreeable to me as I do not want to touch a Copper of it. & know of no othe⟨r⟩ claims to which it can be applied. I am Dear Sir Your Very Hble Servt

Go: W——n


P.S. I had closed this letter when your favor of the 3d instant was handed to me. The Sentiments contained in mine, with the proposition of Messrs Hooe & Little—go to your queries respecting a settlement with them as Agents of Lord Tankerville & Mr Bennett; & also (the controversy having ceased) to that of Mr Wilson. The account rendered by Colo. Hooe I transmitted to you some time since—the regularity & equity of which you are to judge agreeably to the caution already given; ⟨having every thing before⟩ you, ⟨being better⟩ acquainted with the Subject, & more ⟨leisure to do it than myself. Finally, if⟩ the Sum which shall be found due from Semple’s trustees, on Settlement with Mr Wilson⟨,⟩ amounts to mor⟨e⟩ than the Ball[anc]e due to the Agents of Bennett &c. the application thereof shall be directed as soon as it is made known to me. On the other hand, if it should fall short, I will provide for the deficiency, as far as I have Assetts.
The trouble which the Attorneis have had in this business you are better acquainted with than I am—& whatever you may think just—I am willing to allow. I had not, however, thought their trouble uncommon—one Suit being on a simple Bond—the other on an acct prepared to their hands. But, as I have already said, I wish them to be adequately paid. Your trouble, I am well satisfied, has been great; and I have every disposition to reward it, as far as those who have had the matter before them formerly, or any others, may think me justified in allowing. I am as before Yours &ca


Go: W——n
